REDOX FLOW BATTERY ELECTRODE, AND REDOX FLOW BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 7/21/2021:
Claims 1, 2, 9, and 11 have been amended; claims 13-24 have been added. No new matter has been entered.
Rejections under 35 USC 112(b) and 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1-4, 6, 7, 9, 11, and 13-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-11 were rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 2, 4, and 7 were rejected under 35 U.S.C. § 103 as being unpatentable over JP Patent No. 63-2261 to Hiroyasu et al. Claims 3, 6, 8, 10, and 12 were rejected under 35 U.S.C. § 103 as being unpatentable over Hiroyasu in view of JP 2011-153384 to Yusuke et al.
Claim 1 has been amended to overcome the rejection under 35 USC 112(b). As such, the rejection has been withdrawn.
Claim 1 has been currently amended to recite the allowable subject matter of canceled claim 5. Therefore, and as agreed during the interview, claim 1 is allowable. Claims 2, 4, and 7 depend from claim 1 and are allowable as being dependent from an allowable claim. Claims 3 and 6 depend from claim 1 and are allowable as being dependent from an allowable claim. Yusuke fails to overcome the deficiencies of Hiroyasu. New claims 13-24 have been added. Claims 13-24 are supported by at least, for example, original claims 2-7, which are allowable and as such are in condition for allowance.
Applicant’s amendments have overcome rejections under 35 USC 112(b) and 103 and claims 1-4, 6, 7, 9, 11, and 13-24 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729